74 So. 3d 210 (2011)
TRANS PACIFIC INTERACTIVE, INC.
v.
U.S. TELEMETRY CORPORATION; U.S. Telemetry Network, Inc.; U.S. Telemetry-Bakersfield, LLC; Datex Spectrum, LLC; Thomas L. Siebert, K. Steven Roberts, Robert S. Miller, Don M. Clarke, James K. Gable, Charles M. Bruce, John J. Broussard, Henry (Hank) Mills, Clay M. Allen, and Stephen D. Gavin.
No. 2011-C-0205.
Supreme Court of Louisiana.
September 23, 2011.
PER CURIAM.
We granted defendants' application for a writ of certiorari in this case on April 8, 2011. After hearing oral arguments and reviewing the record of the matter, we conclude the judgment below does not require the exercise of this court's supervisory authority. Accordingly, we recall our order of April 8, 2011 as improvidently granted, and we deny defendants' writ application.
GUIDRY, Justice, dissents.
WEIMER, Justice, dissents with reasons.
WEIMER, J., dissents.
I respectfully dissent from the majority's decision to recall the writ. Having granted the writ, I would resolve this case on the merits.